DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/14/2019 and 09/25/2020 have been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. The initialed and dated copies of Applicant’s IDS form 1449 is attached to the instant Office action. 

Status of Claim
This action is in reply in response to application filed on 14 of February 2019.
Claims 1-18 are currently pending and are rejected as described below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machines, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014). See MPEP 2106.03(II). 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
	With respect to 2A Prong 1, claim 13 recites “…determine EV dispatch instructions for the plurality of EVs, the instructions directing each of the plurality of EVs to conduct one of providing transportation service, charging at one or more of the plurality of charging facilities, and discharging to the one or more of the plurality of charging facilities, the EV dispatch instructions 
	More specifically, claims 1, 7 and 13 are directed to “Mathematical Concepts”, specifically “mathematical calculations” such as determining dispatch instructions, and “Mental Process”, specifically “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” such as determining dispatch instructions and dispatching the instructions to the vehicles as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claims recite an abstract idea. 
Dependent claims 2-6, 8-12, and 14-18 further recite abstract idea(s) contained within the independent claims, and do not contribute to significant more or enable practical application.  Thus the dependent claims are rejected under 101 based on the same rationale as the independent claims.
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claim 13 recites additional elements yet the additional elements do not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular 
	In particular, claims 1, 7, and 13 recites additional elements “a memory”, “a network”, and “a processor”.   These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process. Further, the remaining additional element directed to receiving parameters (i.e. data) from EVs, charging facilities, and the power system operation system reflects insignificant extra solution activities to the judicial exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea. 
	With respect to step 2B, claims 1, 7, and 13 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements “a memory”, “a network”, and “a processor”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶124-127 “Examples of computer device 1005 may include, but are not limited to, highly mobile devices (e.g., smartphones, devices in vehicles and other machines, devices carried by humans and animals, and the like), mobile devices (e.g., tablets, notebooks, laptops, personal computers, portable televisions, radios, and the like), and devices not designed for mobility (e.g., desktop computers, other computers, information kiosks, televisions with one or more processors embedded therein and/or coupled thereto, radios, and the like) Computer device 1005 can be communicatively coupled (e.g., via I/O interface 1025) to external storage 1045 and network 1050 for communicating with any number of networked components, devices, and systems, including one or more computer devices of the same or different configuration. Computer device 1005 or any connected computer device can be functioning as, providing services of, or referred to as a server, client, thin server, general machine, special-purpose machine, or another label. Computer device 1005 can use and/or communicate using computer-usable or computer-readable media, including transitory media and non-transitory media. Non-transitory media include magnetic media (e.g., disks and tapes), optical media (e.g., CD ROM, digital video disks, Blu-ray disks), solid state media (e.g., RAM, ROM, flash memory, solid-state storage), and other non-volatile storage or memory”.  Further, additional elements for receiving parameters (i.e. data) from EVs, charging facilities, and the power system operation system do not amount to significantly more than the abstract idea because the elements reflect insignificant extra solution activities to the judicial exception that are well-understood, routine, and conventional data retrieval and transmission functions in view of MPEP 2106.05(d)(II).
As a result, claims 1, 7, and 13 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
Claims 2-6, 8-12, and 14-18 do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part 
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness


Claims 1, 3, 6, 7, 9, 12, 13, 15, and 18 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20200262306 to Dorn et al (hereinafter referred to as “Dorn”) in view of NPL Charging Electric Vehicles in the Smart City: A Survey of Economy-Driven Approaches to Shuai et al (hereinafter referred to as “Shuai”).


(A)	As per Claims 1, 7, and 13:
	Dorn expressly discloses:
receiving parameters from a plurality of electric vehicles (EVs), a plurality of charging facilities, a power system operation system managing the power system connected to the plurality of charging facilities…; (Dorn ¶22-23 the network may include a fleet of electric vehicles (“EV”) and EV charging stations. The electric vehicles and the EV charging stations may contain various sensors that communicate wirelessly, over a wired network and/or through power lines to provide data of usage, maintenance needs and scheduling (to name a few examples) to and from a central control. This data may be used by a charging infrastructure management system.  Other complexities of electric vehicle power usage have created a need for tracking their power usage and for analysis and prediction of charging requirements, maintenance and the like with reference to the electric vehicles and EV charging stations; and for power load shedding and/or power supply adjustment based on load demand on the power grid side).
	determining EV dispatch instructions for the plurality of EVs, the instructions directing each of the plurality of EVs to conduct one of providing transportation service, charging at one or more of the plurality of charging facilities, and discharging to the one or more of the plurality of charging facilities…; (Dorn ¶53, 57 the smart charging 520 may track 
	dispatching the EV dispatch instructions to the plurality of EVs; (Dorn ¶53 The smart charging 520 may track individual smart meters (SM) within the charging stations 106 and within identified electric vehicles 109 such that scheduling can be coordinated and/or suggested to EV customers so as to optimize power usage by spreading it out over typical days and a typical week). 
 	Although Dorn teaches system and method for distributed intelligence of power tracking and power allocation for EV charging, it doesn’t expressly disclose a transportation system dispatching instructions for charging/discharging based on travel parameters, however Shuai teaches:
	…and a transportation service system; (Shuai Page 2097 Col. 2 particularly for a taxi driver, Yang et al. [52] study the optimal charging problem for EV taxis with time-varying service incomes and charging costs. They aim at maximizing the long-term average profit of a driver under the constraint of the SOC (state-of-charge) dynamics of the EV battery).
	…the EV dispatch instructions determined from a plurality of candidate dispatch instructions based on an operation value of the plurality of candidate dispatch instructions calculated from transportation service revenue, operating reserve supply revenue, and revenue consumed from EV travel, as determined from the parameters; (Shuai Page 2092 Col. 2, Page 2099 Col. 1 the aggregated utility of all users (here, EVs) is called user welfare, and 
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Dorn’s network to include a fleet of EV and EV charging stations and have a Social welfare quantifies the global value of the system for the society, and is computed as the sum of all users' valuations minus all costs of Shuai as both are analogous art which teach solutions to EV and the EV charging stations that contain various sensors that communicate wirelessly, over a wired network and/or through power lines to provide data of usage, maintenance needs and scheduling to and from a central control as taught in Dorn ¶ 22-23 and further allow EVs to buy and sell electricity to the grid in order to balance demand and supply as taught in Shuai Page 2092 Col. 2, Page 2099 Col. 1. 
Dorn [92-93] teaches a system and a CRM comprised of a memory and processor to execute instructions.  

(B)	As per Claims 3, 9, and 15:
	Dorn expressly discloses:
further comprising, for the EV dispatch instructions being one of the charging at the one or more of the plurality of charging facilities or the discharging to the one or more of the plurality of charging facilities, dispatching the EV dispatch instructions to the one or more of the plurality of charging facilities to initiate one of charging and discharging of the ones of the plurality of EVs instructed to conduct one of charging and discharging; (Dorn ¶62-63 The EV optimization engine 142 may work in conjunction with the CEP 144 to analyze data and correlate and/or produce events that may optimize power usage and costs of use of that power within the power grid.  The EV optimization engine 142 may send analysis results and suggested control measures to the DMS system 158, which may then send real-time commands to electric vehicles, EV charging stations, substations, pole top or pad transformers and the like to control flow of power, charging timing that affects pricing and availability, and rules related to charging, power flow management and other aspects of optimizing power usage).

(C)	As per Claims 6, 12, and 18:
	Although Dorn teaches system and method for distributed intelligence of power tracking and power allocation for EV charging, it doesn’t expressly disclose, receiving updated parameters and adjusting operation value based on the updated parameters however Shuai teaches:
	further comprising, for receipt of an update of the parameters, adjusting the operation value based on the updated parameters, and updating the selection of the EV dispatch instructions based on the updated operation value; (Shuai Pages 2093, 2097 Cols. 2 in contrast to [25] where energy supply is given as a constraint, Samadi et al. [27] let the aggregator decide the amount of electricity to sell in order to maximize social welfare, that is the aggregated benefit of all the self-interested users minus the generation cost. They propose a distributed iterative algorithm where the aggregator updates the unit energy price and each user responds by updating his load (to the utility-maximizing one under the present price) until convergence, at 
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Dorn’s network to include a fleet of EV and EV charging stations and let the aggregator decide the amount of electricity to sell in order to maximize social welfare, that is the aggregated benefit of all the self-interested users minus the generation cost of Shuai as both are analogous art which teach solutions to EV and the EV charging stations that contain various sensors that communicate wirelessly, over a wired network and/or through power lines to provide data of usage, maintenance needs and scheduling (to name a few examples) to and from a central control as taught in Dorn ¶ 22-23 and further have a distributed iterative algorithm where the aggregator updates the unit energy price and each user responds by updating his load until convergence, at which point energy allocations become effective as taught in Shuai Pages 2093, 2097 Cols. 2. 

Claims 2, 8, and 14 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20200262306 to Dorn et al (hereinafter referred to as “Dorn”) in view of NPL Charging Electric Vehicles in the Smart City: A Survey of Economy-Driven Approaches to 

(A)	As per Claims 2, 8, and 14:
	Although Dorn in view of Shuai teaches system and method for distributed intelligence of power tracking and power allocation for EV charging, it doesn’t expressly disclose, dispatch instructions based on a constraint regarding a maximum number of EVs that can be connected to each facility, Kyoung teaches:
	wherein the EV dispatch instructions are further based on a constraint regarding a maximum number of EVs that can be connected to each of the plurality of facilities, wherein ones of the plurality of EVs assigned to charge or discharge at the one or more the plurality of charging facilities are assigned based on the constraint; (Kyoung ¶69-70 two or more electric vehicles associated with two or more charging reservation guide requests may be predicted to arrive at the same electric vehicle charging station in the same time range.  When there is a competition relationship between the two or more charging reservation guide requests, electric charging reservation management system 120 may determine priority orders between the charging reservation guide requests in a competition relationship, based on corresponding requested charging amounts).  
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Dorn in view of Shuai’s network to include a fleet of EV and EV charging stations and let the aggregator decide the amount of electricity to sell in order to maximize social welfare, that is the aggregated benefit of all the self-interested users minus the generation cost of Kyoung as both are analogous art which teach solutions to EV and the EV charging stations that contain 

Claims 4-5, 10-11, and 16-17 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20200262306 to Dorn et al (hereinafter referred to as “Dorn”) in view of NPL Charging Electric Vehicles in the Smart City: A Survey of Economy-Driven Approaches to Shuai et al (hereinafter referred to as “Shuai”) and in further view of US 20120271547 to Mori (hereinafter referred to as “Mori”).

(A)	As per Claims 4, 10, and 16:
	Dorn expressly discloses:
	generating the plurality of candidate dispatch instructions; (Dorn ¶63 The EV optimization engine 142 may send analysis results and suggested control measures to the DMS system 158, which may then send real-time commands to electric vehicles, EV charging stations, substations, pole top or pad transformers and the like to control flow of power, charging timing that affects pricing and availability, and rules related to charging, power flow management and other aspects of optimizing power usage).
	Although Dorn in view of Shuai teaches system and method for distributed intelligence of power tracking and power allocation for EV charging, it doesn’t expressly disclose associating each candidate dispatch instruction with the operation value comprised of various parameters, however Shuai additionally teaches:
	associating each of the plurality of candidate dispatch instructions with the operation value; (Shuai Page 2092 Col. 2the aggregated utility of all users (here, EVs) is called user welfare, and the aggregated utility of all suppliers (EV charging stations or aggregator) is the supplier welfare. Social welfare (=user welfare+supplier welfare) quantifies the global value of the system for the society, and is computed as the sum of all users' valuations minus all costs (production, transportation, if any)).  
	wherein the parameters comprises forecasted transportation service revenue, forecasted operating reserve supply revenue; (Shuai Page 2097 Col. 2, Page 2099 Col. 1 it is assumed that the expected revenue from one service time slot and the expected electricity price vary periodically. Those average values and their variation cycles can be learnt by the taxi driver from past experience. At each idle time slot (no passenger onboard), the taxi driver can decide whether to service or to recharge. Bidirectional electricity pricing (i.e., one price for buying energy from the grid and another price for selling it back) offers EVs the opportunity to arbitrage, i.e., to buy electricity when prices are low and then wait for the grid to repurchase it back at higher prices. Note that the energy transmission and/or AC/DC conversion losses should then be considered. In order for an EV to get a higher arbitrage revenue, the bidirectional electricity prices play critical roles, together with the mobility of the EV). 
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Dorn in view of Shuai’s network to include a fleet of EV and EV charging stations and have a Social welfare quantifies the global value of the system for the society, and is computed as the sum of all users' valuations minus all costs of Shuai as both are analogous art which teach solutions to EV and the EV charging stations that contain various sensors that communicate wirelessly, over a wired network and/or through power lines to provide data of usage, maintenance 
	Although Dorn in view of Shuai teaches system and method for distributed intelligence of power tracking and power allocation for EV charging, it doesn’t expressly disclose, measuring the electricity consumption based on distance to be travelled, Mori teaches:
	wherein the revenue consumed from EV travel is calculated based on distance to be travelled by an EV instructed to provide transportation service; (Mori ¶109 the arrival determination section 62 obtains the electric energy remaining amount information (S708), and computes the travel-continuable distance on the basis of the obtained electric energy remaining amount information (S710). Subsequently, the arrival determination section 62 determines, through comparison between the estimated travel distance and the travel-continuable distance, whether or not the vehicle V can reach the destination while satisfying the condition of not charging the electricity storage unit 10 (S712)).
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Dorn in view of Shuai’s network to include a fleet of EV and obtain the electric energy remaining amount information, and computes the travel-continuable distance on the basis of the obtained electric energy remaining amount information of Mori as both are analogous art which teach solutions to EV and the EV charging stations that contain various sensors that communicate wirelessly, over a wired network and/or through power lines to provide data of usage, maintenance needs and scheduling (to name a few examples) to and from a central control as taught in Dorn ¶ 22-23 in view of Shuai and further determine through comparison between the 

(B)	As per Claims 5, 11, and 17:
	Although Dorn in view of Shuai teaches system and method for distributed intelligence of power tracking and power allocation for EV charging, it doesn’t expressly disclose, deriving revenue from the delta of energy consumption between before and after providing a transportation service, Mori teaches:
	wherein the forecasted transportation service revenue is derived based on a difference between a remaining charge amount for ones of the plurality of EVs assigned to provide transportation service before the transportation service and after the transportation service (Mori ¶110 the required charging amount is obtained by dividing the difference between the estimated travel distance and the travel-continuable distance by the electric energy consumption ratio).  
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Dorn in view of Shuai’s network to include a fleet of EV and obtain the electric energy remaining amount information, and have required charging amount obtained of Mori as both are analogous art which teach solutions to EV and the EV charging stations that contain various sensors that communicate wirelessly, over a wired network and/or through power lines to provide data of usage, maintenance needs and scheduling (to name a few examples) to and from a central control as taught in Dorn ¶ 22-23 in view of Shuai and further divide the difference between 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571)272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATHEUS RIBEIRO STIVALETTI/Examiner, Art Unit 3623                                                                                                                                                                                                        2/8/2022